DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-22 and 24 , filed  as preliminary amendment, are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
Claim 1 recites: generating training data by: 
capturing, using the camera, an image of at least a portion of the moveable element; and 
determining, using the sensor, sensor data which corresponds to the image, wherein the sensor data indicates the position of the moveable element in the image.
The limitations from claim 1, capturing, ….an image of at least a portion of the moveable element;( a person is sitting in a remote control center in front of a computer display and looking at the display of a excavator   (the remotely located  excavator having a camera and sensor on,  operating and   transmitting data to remote center) , the person is looking at the images at the display);  and 
determining,…. sensor data which corresponds to the image, wherein the sensor data indicates the position of the moveable element in the image ( the person is looking and display and determining how many degrees the bucket moves when it moves up or moves down or moves sideways etc. He is seeing the movement and the sensor reading pertaining to that movement), which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of looking  at the image and matching the sensor data . 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites, working machine,  camera and sensor , moveable element which are electro-mechanical, mechanical  devices, nothing in the claim precludes the steps from being practically performed in the human mind. Thus claim 1 recites a mental process.
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: capturing, using the camera, an image of at least a portion of the moveable element; and 
determining, using the sensor, sensor data which corresponds to the image, wherein the sensor data indicates the position of the moveable element in the image.
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claims 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the step of  “capturing” is  considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-8  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (USP 2016/0247332).
As Per Claim 1, Egawa teaches, a method of generating training data for supervised machine learning, ( via operation support system, Abstract) the method comprising: operating a training machine comprising a working machine ( via Hydraulic shovels 2, Figs. 1-2) having a camera ( via camera 225, [0029]), a sensor ( sensors , 221, 222, 223, 224 etc. [0029), a body (Figs. 1-2), and a moveable element (bucket 203), wherein the moveable element is moveable relative to the body, (Fig. 2);  and generating training data ([0032], [0037]-[0039]) by: capturing, using the camera (225), an image of at least a portion of the moveable element;([0029-0032]); and determining, using the sensor,   wherein the sensor data indicates the position of the moveable element   (via  vehicle control device 234 collecting  work data  based on information of the sensors [0032], detecting operation data of the working machine, [0036] , [0029-0039]).
However, Egawa does not explicitly teach, determining, sensor data which corresponds to the image,  the sensor data indicates the position moveable element  in the image.  
However, Egawa teaches,  Hydraulic Shovel having a camera 225 being mounted on it and sensors are taking data and vehicle control device 234 is collecting work data based on information of sensors [0032-0035], and creating learning model 303 , operational model 304, using neural network [0036-0039], [0056-0060]). 	Therefore, it would have been obvious to  one  ordinary skill in the art to recognize that   when sensors  are  taking data and the camera is ON,  and taking picture of the element of the shovel, then, sensor data  taken of  particular movement of the moveable element ( boon, arm , bucket) correspond to image of that particular movement of the moveable  element. Both are synchronized event. Therefore, it would have been obvious to one ordinary skill in the art to recognize that Egawa has the teachings of  sensor data corresponding the images of the moveable element of the shovel.
As per Claim 2, Egawa teaches the limitation of Claim 1. However, Egawa  further teaches, wherein the position of the moveable element is the position of the moveable element relative to the working machine or the real world ( via angle sensor 221, an arm angle sensor 222, a bucket angle sensor 223, and a turning angle sensor 22 detecting operational state and camera 225 detecting state of the work environment , [0029-0035]).
As per Claim 3 , Egawa teaches the limitation of Claim 2. However, Egawa  further teaches, wherein generating training data comprises: operating the training machine during normal operations of a working machine; ( sensors 221, 222, 223, etc. detecting operational state of the [0030-0032]) and capturing, using the camera [225], a plurality of images, wherein each image is captured at an instance during the normal operations and each image comprises an image of at least a portion of the moveable element at the instance; ([0029-0030]); and using the sensor ( sensors 221, 222, 223, 224, [0030]).
However, Egawa does not explicitly teach, determining sensor data corresponding to each image, wherein the sensor data corresponding to each image indicates the position of the moveable element in the respective image.  
However, Egawa teaches,  Hydraulic Shovel having a camera 225 being mounted on it and sensors are taking data and vehicle control device 234 is collecting work data based on information of sensors [0032-0035], and creating learning model 303 , operational model 304, using neural network [0036-0039], [0056-0060]). 
Therefore, it would have been obvious to  one  ordinary skill in the art to recognize that   when sensors  are  taking data and the camera is ON,  and taking picture of the element of the shovel, then, sensor data  taken of  particular movement of the moveable element ( boon, arm , bucket) correspond to image of that particular movement of the moveable  element. Both are synchronized event.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Egawa has the teachings of  sensor data corresponding the images of the moveable element of the shovel.
As per Claim 4 , Egawa teaches the limitation of Claim 1. However, Egawa  further teaches, wherein the training machine is one of: a backhoe loader; a tractor; a forklift; a skid steer loader; an excavator; and a telescopic handler. (Figs. 1-2,  [0027]).
As per Claim 5 , Egawa teaches the limitation of Claim 1. However, Egawa  further teaches, wherein the moveable element comprises an arm ( arm and boon, Fig.2)  and an attachment. ( bucket 203, Fig.2) [0029-0030]).
As per Claim 6 , Egawa teaches the limitation of Claim 5. However, Egawa  further teaches, wherein the attachment is one of: a bucket ( bucket 203, Fig.2); a blade; an agricultural tool; a hedge-cutter; or forks. ( Fig.2). 
As per Claim 7 , Egawa teaches the limitation of Claim 1. However, Egawa  further teaches, wherein the camera is arranged to provide an angle of view which covers a desired range of movement of the moveable element.  (  via camera 225 in Fig.2).
As per Claim 8, Egawa teaches the limitation of Claim 1. However, Egawa  further teaches, the method   further comprising hydraulic equipment arranged to move the moveable element, wherein the camera is arranged to provide a view of at least a portion of the hydraulic equipment. ( via camera 225 being mounted in front of the shovel , and being capable of taking photos of bucket, See  Fig.2).  
As Per Claim 9, Egawa teaches,  a  training machine to generate training data for supervised machine learning([0032], [0037]-[0039]),  the training machine (operation support system 1) comprising: a working machine having a body ( via Hydraulic shovel 2), a moveable element (bucket 203), a camera ( camera 225) and a sensor ( sensors 221, 222, 223 and 224, [0029]; wherein the moveable element is moveable relative to the body ( vai bucket being moveable relative to body , Fig.2); the camera is arranged to capture an image of at least a portion of the moveable element; ( via camera being mounted in front side of the vehicle and being capable of taking photos of the bucket, See Fig.2); and the sensor is configured to determine sensor data that is indicative of a position of the moveable element; ( via bucket angel sensor 223 determining bucket movement , [0029-0030]); the training machine further comprising: a processor configured to generate training data by receiving an image from the camera and corresponding sensor data from the sensor indicative of the position of the moveable element in the image ( via vehicle control device 234, collects  work data based on sensor information of sensors, [0032],   [0029-[0044]).
As per Claim 10, Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the position of the moveable element is the position of the moveable element relative to the working machine or the real world ( via position of bucket being the position of bucket relative to Hydraulic shovel, see Fig. 2).
As per Claim 11 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the processor ( via vehicle control device 234, [0032], [0034]) is configured to generate training data by: receiving a plurality of images from the camera,  ( via camera 225 being capable of taking plurality of images, [0030]) wherein each image is captured at an instance during normal operations and each image comprises an image of at least a portion of the moveable element at the instance; (camera  225  is being capable of doing that) and receiving sensor data ( [0030].
 	However, Egawa does not explicitly teach, receiving sensor data corresponding to each image, wherein the sensor data corresponding to each image indicates the position of the moveable element in the respective image.
However, Egawa teaches,  Hydraulic Shovel having a camera 225 being mounted on it and sensors are taking data and vehicle control device 234 is collecting work data based on information of sensors [0032-0035], and creating learning model 303 , operational model 304, using neural network [0036-0039], [0056-0060]). 
Therefore, it would have been obvious to  one  ordinary skill in the art to recognize that   when sensors  are  taking/receiving data and the camera is ON,  and taking picture of the element of the shovel, then, sensor data  taken/received  of  particular movement of the moveable element (boon, arm , bucket) correspond to image of that particular movement of the moveable  element. Both are synchronized event.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Egawa has the teachings of receiving sensor data  corresponding to each image, wherein the sensor data corresponding to each image indicates the position of the moveable element bucket  in the respective image.
As per Claim 12 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the training machine is one of: a backhoe loader; a tractor; a forklift; a skid steer loader; an excavator;  or a telescopic handler.  ( [0027], Fig.2).
As per Claim 13 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the moveable element comprises an arm ( arm and boon, Fig.2)  and an attachment. ( bucket 203, Fig.2) [0029-0030]).
As per Claim 14 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the sensor is configured to determine the position of the arm or attachment (via  boon angle sensor 221, arm angle sensor 224, bucket angle sensor 223, turning angel sensor 224, [0030], Fig.2).
As per Claim 15 , Egawa teaches the limitation of Claim 14. However, Egawa  further teaches, wherein the sensor is configured to determine at least of one: an extension of a hydraulic actuator driving the arm; and an angle of rotation between sections of the arm. ( via  boon angle sensor 221, arm angle sensor 224,  turning angel sensor 224, [0030], Fig.2).
As per Claim 16, Egawa teaches the limitation of Claim 13. However, Egawa  further teaches, wherein the attachment is one of: a bucket (via bucket 203, Fig.2); a blade; an agricultural tool; a hedge-cutter;  or forks.  ([0030]).
As per Claim 17 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the camera is arranged to provide an angle of view which covers a desired range of movement of the moveable element , (via camera 225 being mounted in front of the shovel , and being capable of taking photos of bucket, See  Fig.2).  
As per Claim 18 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, wherein the camera is arranged in the same position and orientation as a camera on a production working machine, and the camera is arranged to provide the same angle of view as a camera on a production working machine.  ( via camera 225 being mounted in front of the shovel , and being capable of taking photos of bucket, See  Fig.2).  
As per Claim 19 , Egawa teaches the limitation of Claim 9. However, Egawa  further teaches, the training machine  further comprising hydraulic equipment arranged to move the moveable element, wherein the camera is arranged to provide a view of at least a portion of the hydraulic equipment. ( via camera 225 being mounted in front of the shovel , and being capable of taking photos of bucket, See  Fig.2).   


Allowable Subject Matter
6.	Claims 20, 21, 22 and 24 are allowed.
 The reason of allowance will be in the NOA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663